UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2173


MARLON A. FERRUFINO,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 17, 2015                 Decided:   May 1, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aaron R. Caruso, ABOD & CARUSO, LLC, Wheaton, Maryland, for
Petitioner. Joyce R. Branda, Acting Assistant Attorney General,
Cindy S. Ferrier, Assistant Director, Keith I. McManus, Senior
Litigation Counsel, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marlon A. Ferrufino, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)       dismissing         his    appeal       from    the    immigration

judge’s   order    finding      he     was       not    eligible    for     special         rule

cancellation      of    removal      under       the    Nicaraguan        Adjustment         and

Central   American       Relief      Act    of     1997.      The       Board    found      that

Ferrufino’s    conviction       for       attempted        distribution         of   cocaine,

adjudicated       under        the         District         of      Columbia’s           Youth

Rehabilitation         Act,   was    an    aggravated        felony       that       made    him

ineligible for such relief.                Because the Board’s decision raises

a question of law, our review is de novo.                        Karimi v. Holder, 715
F.3d 561, 566 (4th Cir. 2013).                         After reviewing the record,

Ferrufino’s    contentions,          and     the       Board’s    order,        we   conclude

there was no error of law.                 See Phan v. Holder, 667 F.3d 448,

450 (4th Cir. 2012).                Accordingly, we deny the petition for

review on the reasoning of the Board.                            See In re Ferrufino,

(B.I.A. Sept. 30, 2014).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the   court        and    argument       would     not      aid     the

decisional process.

                                                                          PETITION DENIED




                                             2